DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-3, 5, and 6: an upper body garment comprising an outer layer and an inner layer further comprising a sleeve comprising an upper portion, lower portion, and intermediate portion wherein a distal end of the upper sleeve portion is attached to a proximal end of the intermediate sleeve portion and a distal end of the intermediate sleeve portion is attached to a proximal end of the lower sleeve portion further comprising a slider mechanism extending from a waist opening to a neck opening, depicted and described as a zip-up jacket.
Species B: Fig. 4: an upper body garment comprising an inner sleeve comprising an upper portion and a lower portion but no intermediate portion wherein a proximal end of the lower sleeve portion abuts and is attached to a distal end of the upper sleeve portion and continuously extends to a distal end of the inner sleeve.
Species C: Fig. 7: an upper body garment having a pullover configuration with a closure mechanism extending only partially along the length of a front panel.

The species are independent or distinct because as disclosed the species have mutually exclusive characteristics for each identified species as described in the details of each above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was not made to request an oral election to the above restriction requirement because Examiner knows from past experience an election will not be made by telephone; see MPEP 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/G.A.N./               Examiner, Art Unit 3732     

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732